DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered. Claims 1, 9, and 16 have been amended.  Applicant's amendments to the claims have overcome each and every U.S.C. 112 rejection previously set forth in the Final Office Action mailed 2 March 2022.

Response to Arguments
Applicant’s arguments, see Remarks, filed 28 April 2022, with respect to the rejection(s) of claim(s) 1, 9, and 16 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Potts et al. (U.S. Patent Publication 2003/0115295). The new rejection is detailed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10887371 in view of Boodman et al. (U.S. Patent No. 8,255,494).
Claims 1, 2 and 6 of ‘371 recite a method of receiving a request to access a file at a client device wherein the file is stored in a web-based storage system in communication with the client device via a network, accessing, by a processor of the web-based storage system, a metafile stored on the client device to identify at least one portion in the selected one or more portions that is not stored on the client device, responsive to identifying the at least one portion in the selected one or more portions that is not stored on the client device, downloading, by the processor, the identified at least one portion of the file to the client device from the web-based storage system via the network, wherein accessing the metafile stored on the client device comprises comparing the selected one or more portions to entries in the metafile, and wherein each entry in the metafile includes a portion identifier identifying each of the selected one or more portions, and an indication of whether each of the selected one or more portions is stored on the client device, and wherein the selected one or more portions of the file correspond to portions of the file that are assigned priority scores determined based on a historical editing activity of the file. The method of claims 1, 2, and 6 differs from claim 1 of the instant application in that the client device receives the request to access a file portion of a plurality of file portions of a file via the client device and provides access to the identified set of file portions received from the web-based storage system via a graphical user interface of the client device.
Boodman shows 
receiving, by a client device, (Fig. 1, 102) a request to access a file portion (Column 4, lines 17-29; i.e. webpage/portion of the web site) of a plurality of file portions of a file (Column 4, lines 30-38; i.e. website/homepage/main.html/npr.org) via the client device, wherein each of the plurality of file portions are stored at a web-based storage system (Fig. 1, 106/104; i.e. WA server/WA Store Server) in communication with the client device via a network; (Column 15, lines 24-26; Column 6, lines 49-67; Column 9, line 62 – Column 10, line 2; Column 10, lines 32-52)
providing, by the client device, access to the identified set of file portions received from the web-based storage system via a graphical user interface of the client device. (Fig. 3; Column 11, lines 47-60) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘371 to incorporate the teachings of Boodman to provide the user with a display of the file portions.
Similarly, claims 9 and 16 of the instant application are rejected over claims 12, 13, 17 and 23 of ‘371.

Instant Application
Patent No. 10,887,371
1. A method comprising: 
receiving, by a client device, a request to access a file portion of a plurality of file portions of a file via the client device, wherein each of the plurality of file portions are stored at a web-based storage system in communication with the client device via a network; 
selecting one or more additional file portions of the plurality of file portions to be provided with the access to the requested portion based on a historical editing activity associated with the file;
providing, by the client device, the web-based storage system with access to a metafile stored on the client device, wherein the metafile comprises an identifier for each of the plurality of file portions for the file and an indication of whether each of the plurality of file portions is already stored on the client device; 
responsive to the web-based storage system accessing the metafile stored on the client device to identify a set of file portions of the plurality of file portions that is not stored on the client device, receiving, by the client device, the identified set of file portions from the web- based storage system via the network, the identified set of file portions comprising at least one of the requested portion or the one or more additional portions; and 
providing, by the client device, access to the identified set of file portions received from the web-based storage system via a graphical user interface of the client device.
1. A method comprising: 
receiving, by at least one computer processor for a web-based storage system, a request to access a file at a client device, wherein the file is stored at the web-based storage system in communication with the client device via a network, and wherein the request comprises an application for the file; 
determining, by the at least one computer processor, a size of one or more portions of the file for downloading to the client device, wherein the size of the one or more portions of the file is determined based on at least the application for the file and an amount of data within the file predicted to be requested by a user of the client device; 
selecting, by the at least one computer processor, one or more portions of the file for downloading to the client device wherein the one or more portions of the file are selected based on at least a determination of whether the one or more portions of the file comprise a larger number of edits than other portions of the file that comprise edits, and a type of content detected within the one or more portions of the file; 
accessing, by the at least one computer processor, a metafile stored on the client device to identify at least one portion in the selected one or more portions that is not stored on the client device; and 
responsive to identifying the at least one portion in the selected one or more portions that is not stored on the client device, downloading, by the at least one computer processor, the identified at least one portion of the file to the client device from the web-based storage system via the network.

2. The method of claim 1, wherein accessing the metafile stored on the client device comprises comparing the selected one or more portions to entries in the metafile, and wherein each entry in the metafile includes a portion identifier identifying each of the selected one or more portions, and an indication of whether each of the selected one or more portions is stored on the client device.

6. The method of claim 1, wherein the selected one or more portions of the file correspond to portions of the file that are assigned priority scores determined based on a historical viewing pattern of the file or editing activity of the file.

9. A system comprising: a memory associated with a client device; and a processor associated with a client device, the processor coupled to the memory, and the processor is to perform operations comprising: receiving a request to access a file portion of a plurality of file portions of a file via the client device, wherein the file comprises a plurality of file portions that are stored at a web-based storage system in communication with the client device via a network; selecting one or more additional file portions of the plurality of file portions to be provided with the access to the requested portion based on a historical editing activity associated with the file; providing the web-based storage system with access to a metafile stored at the memory, wherein the metafile comprises an identifier for each of the plurality of file portions for the file and an indication of whether each of the plurality of file portions is already stored at the memory; responsive to the web-based storage system accessing the metafile stored at the memory to identify a set of file portions of the plurality of file portions that is not stored -29- Attorney Docket No.: 25832.3398 (L1988C)at the memory, receiving the identified set of file portions from the web-based storage system via the network; and providing access to the identified set of file portions received from the web-based storage system via a graphical user interface (GUI) of the client device.
12. A system comprising at least one computer processor for a web-based storage system, the at least one computer processor configured to: receive a request to access a file at a client device, wherein the file is stored at the web-based storage system in communication with the client device via a network, and wherein the request comprises an application for the file; determining a size of one or more portions of the file for downloading to the client device, wherein the size of the one or more portions of the file is determined based on at least the application for the file and an amount of data within the file predicted to be requested by a user of the client device; select one or more portions of the file for downloading to the client device, wherein the one or more portions of the file are selected based on at least a determination of whether the one or more portions of the file comprise a larger number of edits than other portions of the file that comprise edits, and a type of content detected within the one or more portions of the file; access a metafile stored on the client device to identify at least one portion in the selected one or more portions that is not stored on the client device; and responsive to identifying the at least one portion in the selected one or more portions that is not stored on the client device, download the identified at least one portion of the file to the client device from the web-based storage system via the network.
13. The system of claim 12, wherein the at least one computer processor accesses the metafile stored on the client device by comparing the selected one or more portions to entries in the metafile, wherein each entry in the metafile includes a portion identifier identifying each of the selected one or more portions, and an indication of whether each of the selected one or more portions is stored on the client device.

The system of claim 12, wherein the selected one or more portions of the file correspond to portions of the file that are assigned priority scores determined based on a historical viewing pattern of the file or editing activity of the file.

16. A non-transitory computer readable medium comprising instructions that, when executed by a processor, cause the processor to perform operations comprising: receiving a request to access a file portion of a plurality of file portions of a file via a client device, wherein the file comprises a plurality of file portions that are stored at a web-based storage system in communication with the client device via a network; selecting one or more additional portions of the plurality of file portions to be provided with the access to the requested portion based on a historical editing activity associated with the file; providing the web-based storage system with access to a metafile stored on the client device, wherein the metafile comprises an identifier for each of the plurality of file portions for -3 1- Attorney Docket No.: 25832.3398 (L1988C)the file and an indication of whether each of the plurality of file portions is already stored on the client device; responsive to the web-based storage system accessing the metafile stored on the client device to identify a set of file portions of the plurality of file portions that is not stored on the client device, receiving the identified set of file portions from the web-based storage system via the network; and providing access to the identified set of file portions received from the web-based storage system via a graphical user interface (GUI) of the client device.
23. A non-transitory computer-readable medium comprising instructions, which when executed by at least one computer processor for a web-based storage system, cause the at least one computer processor to perform operations for accessing portions of a file at a client device, the operations comprising: receiving a request to access a file at a client device, wherein the file is stored at the web-based storage system in communication with the client device via a network, and wherein the request comprises an application for the file; determining a size of one or more portions of the file for downloading to the client device, wherein the size of the one or more portions of the file is determined based on at least the application for the file and an amount of data within the file predicted to be requested by a user of the client device; selecting one or more portions of the file for downloading to the client device, wherein the one or more portions of the file are selected based on at least a determination of whether the one or more portions of the file comprise a larger number of edits than other portions of the file that comprise edits, and a type of content detected within the one or more portions of the file; accessing a metafile stored on the client device to identify at least one portion in the selected one or more portions that is not stored on the client device; and responsive to identifying the at least one portion in the selected one or more portions that is not stored on the client device, downloading the identified at least one portion of the file to the client device from the web-based storage system via the network.



Claim Objections
Claims 1, 9, and 16 are objected to because of the following informalities: 
Claim 1 (and similarly claims 9 and 16) recites the limitation “the requested portion” in line 7. It appears this should recite “the requested file portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boodman et al. (U.S. Patent No. 8,255,494), hereinafter Boodman, in view of Potts, JR. et al. (U.S. Patent Publication 2003/0115295), hereinafter Potts.
Regarding claim 1, Boodman shows
A method comprising: (Fig. 1, 102; Column 3, lines 1-67; i.e. A method performed by a user computing device comprising a processor and memory including instructions to perform the method.)
receiving, by a client device, (Fig. 1, 102) a request to access a file portion (Column 4, lines 17-29; i.e. webpage/portion of the web site) of a plurality of file portions of a file (Column 4, lines 30-38; i.e. website/homepage/main.html/npr.org) via the client device, wherein each of the plurality of file portions are stored at a web-based storage system (Fig. 1, 106/104; i.e. WA server/WA Store Server) in communication with the client device via a network; (Column 15, lines 24-26; Column 6, lines 49-67; Column 9, line 62 – Column 10, line 2; Column 10, lines 32-52)
providing, by the client device, the web-based storage system with access to a metafile (Fig. 1, 136; i.e. manifest) stored on the client device, (i.e. The instant application specification support for this limitation details that the processor of the client device performs the functions described in the specification, such as identifying portions not stored on the client device using the metafile.  Further the metafile may be stored on the client device or the web-based storage system. The specification details that the processor of the web-based storage system may perform any of the functions that are described as being performed by the client device processor. ([0037]; [0038]) The prior art shows that any of the apparatuses, such as the web application running at the client device or the WA server may determine if the requested portion is stored locally using the metadata file stored at the client device. (Column 15, lines 1-12 and 24-41)  Therefore, for both the instant application and the prior art, the web-based storage system and the WA server must be provided access by the client device in order to determine if the portion is stored locally at the client.) wherein the metafile (Fig. 5) comprises an identifier (Fig. 5, 506; i.e. URL portions) for each of the plurality of file portions for the file and an indication of whether each of the plurality of file portions is already stored (i.e. local-url) on the client device; (Column 13, line 61 – Column 14, line 5; Fig. 5)
responsive to the web-based storage system accessing the metafile stored on the client device to identify a set of file portions of the plurality of file portions that is not stored on the client device, receiving, by the client device, the identified set of file portions from the web- based storage system via the network, the identified set of file portions comprising at least one of the requested portion or the one or more additional portions; and (Column 15, lines 24-41 and 55-67; i.e. The requested portion/first portion and/or more portions may not be stored on the client device and must be retrieved from the remote server/WA server. Therefore, the identified set of file portions may include the first requested portion and/or additional portions.)
providing, by the client device, access to the identified set of file portions received from the web-based storage system via a graphical user interface of the client device. (Fig. 3; Column 11, lines 47-60) 
However, Boodman fails to show
selecting, by the client device, one or more additional file portions of the plurality of file portions to be provided with the access to the requested portion based on a historical editing activity associated with the file
Potts shows
receiving, by a client device, (i.e. client computer) a request to access a file portion (i.e. page) of a plurality of file portions of file via the client device, wherein each of the plurality of file portions are stored at a storage system (i.e. server) in communication with the client device via a network ([0007]; [0036])
selecting, by the client device, one or more additional file portions (i.e. pages near the requested page) of the plurality of file portions to be provided (i.e. selected for download) with the access to the requested portion based on a historical editing activity associated with the file ([0037]; [0042]; [0011]; i.e. The pages near the requested page are selected for download/provided based on whether the page needs to be downloaded due to changes/historical editing of the file/page.)
Potts and Boodman are considered analogous art because they involve access to file portions. Boodman shows a web application for storing portions of a website file locally and remotely. A similar web application may be used for editing documents, images or videos. (Column 9, lines 45-53) Potts shows that the client device may be used to predict portions of the file to download. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boodman to incorporate the teachings of Potts wherein selecting, by the client device, one or more additional file portions of the plurality of file portions to be provided with the access to the requested portion based on a historical editing activity associated with the file. Doing so improves the access speed to the predicted file portions.

Regarding claim 7, Boodman in view of Potts shows all of the features with respect to claim 1 as outlined above. Boodman in view of Potts further shows
The method of claim 1, further comprising: providing access to an additional set of file portions of the plurality of file portions via the GUI of the client device, wherein each of the additional set of file portions is already stored on the client device. (Boodman: Column 15, lines 42-54; Fig. 3; Column 11, lines 39-60)

Regarding claim 8, Boodman in view of Potts shows all of the features with respect to claim 1 as outlined above. Boodman in view of Potts further shows
The method of claim 7, wherein the file corresponds to a document, (i.e. The web site/home page is a structured hypertext document.) the identified set of file portions received from the web-based storage system correspond to a first section (i.e. locally stored web pages/html code to load locally stored web pages) of the document, and the additional set of file portions corresponds to a second section (i.e. remotely stored web pages/html code to load remotely stored web pages) of the document. (Boodman: Column 11, lines 39-60; Fig. 3)

Regarding claim 9, this system claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 15, this system claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.   

Regarding claim 16, this medium claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.   

Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boodman in view of Potts in view of Serlet et al. (U.S. Patent Publication 2014/0365619), hereinafter Serlet.
Regarding claim 2, Boodman in view of Potts shows all of the features with respect to claim 1 as outlined above. However, Boodman in view of Potts fails to show
The method of claim 1, wherein the metafile stored on the client device is not accessible to a user of the client device. 
Serlet shows
wherein the metafile stored on the client device is not accessible to a user of the client device. ([0035]; i.e. invisible directory is metafile of what is stored in cache)
Serlet and Boodman in view of Potts are considered analogous art because they involve remote file access. Boodman shows a manifest at the client containing information about files included in the top level web page that is used by web application on the client device or the WA server to automatically determine which files are local and which are remote. Serlet explicitly shows that such a metafile may be invisible to the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boodman in view of Potts to incorporate the teachings of Serlet wherein the metafile stored on the client device is not accessible to a user of the client device. Doing so would prevent the user from stumbling across cache files. (Serlet: [0035], lines 8-10)

Regarding claim 10, this system claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 17, this medium claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis. 

 Claims 3, 4, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boodman in view of Potts in view of Gauda (U.S. Patent Publication 2013/0305039).
Regarding claim 3, Boodman in view of Potts shows all of the features with respect to claim 1 as outlined above. However, Boodman in view of Potts fails to show
The method of claim 1, further comprising: responsive to receiving the identified set of file portions from the web-based storage system, updating the metafile to reflect that each of the identified set of file portions is stored on the client device.  
Gauda shows
responsive to receiving the identified set of file portions (i.e. file chunks identified as being part of the requested file and not present in the local cache) from the web-based storage system, ([0179]; i.e. cloud storage system) ([0105]; [0107]; [0180]) updating the metafile (i.e. database of file chunks comprising information about the chunks) to reflect that each of the identified set of file portions is stored on the client device.  ([0061]; [0062])
Gauda and Boodman in view of Potts are considered analogous art because they involve access to portions of files that are stored locally and remotely. Boodman shows a web application for storing of portions of a web site file locally and remotely. A similar web application may be used for editing documents. (Column 9, lines 45-53) Gauda shows how chunks of the document may be accessed from a local storage and a cloud based storage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boodman in view of Potts to incorporate the teachings of Gauda wherein responsive to receiving the identified set of file portions from the web-based storage system, updating the metafile to reflect that each of the identified set of file portions is stored on the client device. Doing so provides for a method for accounting for changes in the storage location of the file portions.

Regarding claim 4, Boodman in view of Potts shows all of the features with respect to claim 1 as outlined above. However, Boodman in view of Potts fails to show
The method of claim 1, wherein one or more of the identified set of file portions received from the web-based storage system are encrypted using an encryption key, and wherein the method further comprises: 
storing the encrypted file portions of the identified set of file portions at a cache of the client device; and 
prior to providing access to the identified set of file portions via the GUI of the client device, decrypting each of the encrypted file portions based on the encryption key. 
Gauda shows
wherein one  (i.e. chunks) received from the web-based storage system (i.e. cloud storage system) ([0105], lines 1-5; [0106], lines 1-5; [0107]; i.e. The chunks of the file that are not located in the local cache are identified to be requested and received from the cloud storage system.) are encrypted using an encryption key, ([0079]; [0091]; [0080], lines 1-3) and wherein the method further comprises: 
storing the encrypted file portions of the identified set of file portions at a cache (Fig. 19; i.e. local cache of CFS) of the client device; (Fig. 19, 190A; i.e. client device) and ([0115], lines 1-3; [0116], lines 1-4)
prior to providing access to the identified set of file portions via the GUI of the client device, decrypting each of the encrypted file portions based on the encryption key. ([0115], lines 3-10; Fig. 8; [0119]; [0058]; [0061]; i.e. The file portions of files, such as documents, movies, pictures, etc., are decrypted and provided to the operating system for display to the user on the display/touchscreen of the user device.)
Gauda and Boodman in view of Potts are considered analogous art because they involve access to portions of files that are stored locally and remotely. Boodman shows a web application for storing of portions of a web site file locally and remotely. A similar web application may be used for editing documents. (Column 9, lines 45-53) Gauda provides an encryption method for such documents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boodman in view of Potts to incorporate the teachings of Gauda wherein one or more of the identified set of file portions received from the web-based storage system are encrypted using an encryption key, and wherein the method further comprises: storing the encrypted file portions of the identified set of file portions at a cache of the client device and prior to providing access to the identified set of file portions via the GUI of the client device, decrypting each of the encrypted file portions based on the encryption key. Doing so provides that the file is secure. (Gauda: [0003])

Regarding claim 11, this system claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis. 

Regarding claim 12, this system claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.  

Regarding claim 18, this medium claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.    
 
Regarding claim 19, this medium claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.    

Claims 5, 6, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boodman in view of Potts in view of Gauda as applied above, and further in view of Pantos et al. (“HTTP Live Steaming draft-pantos-http-live-streaming-12”, October 2014), hereinafter HLS.
Regarding claim 5, Boodman in view of Potts in view of Gauda shows all of the features with respect to claim 4 as outlined above. However, Boodman in view of Potts in view of Gauda fails to show
The method of claim 4, wherein decrypting each of the encrypted file portions comprises: 
identifying a first initialization vector associated with a first encrypted file portion of the identified set of file portions and a second initialization vector associated with a second encrypted file portion of the identified set of file portions; and 
using the first initialization vector and the encryption key to decrypt the first encrypted file portion and the second initialization vector and the encryption key to decrypt the second encrypted file portion.  
HLS shows
wherein decrypting each of the encrypted file portions comprises: 
identifying a first initialization vector (Page 8, Section 3.4.3; i.e. media segment sequence number/IV) associated with a first encrypted file portion (i.e. media segment) of the identified set of file portions (Page 30, Section 6.3.3, Paragraphs 1-2; i.e. segments to download are identified by the client by reading the playlist) and a second initialization vector associated with a second encrypted file portion of the identified set of file portions; and (Page 32, Section 6.3.6, Paragraphs 1-3; i.e. If the media segments to be downloaded are encrypted with a key the client must identify the sequence numbers of the segments from the playlist in order to decrypt the individual segments.)
using the first initialization vector and the encryption key to decrypt the first encrypted file portion and the second initialization vector and the encryption key (Page 9, Section 3.4.4) to decrypt the second encrypted file portion. (Page 32, Section 6.3.6, Paragraphs 1-3; Page 23, Section 5.1; Page 24, Section 5.2) 
HLS and Boodman in view of Potts in view of Gauda are considered analogous art because they involve accessing portions of files. Boodman in view of Potts in view of Gauda shows decrypting segments using decryption keys specific to each segment. HLS shows that all of the segments may be decrypted using the same key. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boodman in view of Potts in view of Gauda to incorporate the teachings of HLS wherein decrypting each of the encrypted file portions comprises: identifying a first initialization vector associated with a first encrypted file portion of the identified set of file portions and a second initialization vector associated with a second encrypted file portion of the identified set of file portions; and using the first initialization vector and the encryption key to decrypt the first encrypted file portion and the second initialization vector and the encryption key to decrypt the second encrypted file portion.  Doing so provides for less needed storage at the client device to store the keys.

Regarding claim 6, Boodman in view of Potts in view of Gauda in view of HLS shows all of the features with respect to claim 5 as outlined above. Boodman in view of Potts in view of Gauda in view of HLS further shows
The method of claim 5, wherein the first initialization vector and the second initialization vector are identified from at least one of the metafile stored on the client device or another data structure stored on the client device that is associated with the file. (HLS: Page 4, Sections 1 and 2; Page 29, Section 6.3.1; Page 8, Section 3.4.3; i.e. The media sequence numbers of the downloaded segments are identified from the playlist file for the media file. The playlist file is obtained and stored on the client device so that the client may identify and request the appropriate segments.)

Regarding claim 13, this system claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis. 

Regarding claim 14, this system claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.  

Regarding claim 20, this medium claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Malhotra et al. (U.S. Patent Publication 2016/0323358) – This printed publication shows the amended language of selecting, by the client device, one or more additional file portions of the plurality of file portions to be provided with access to the requested portion based on a historical editing activity associated with the file. ([0051-0055]) However, the provisional specification (Provisional application No. 62/154,658 with good priority date) for this application does not include this subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451